
	
		II
		112th CONGRESS
		1st Session
		S. 1818
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend SAFETEA–LU to ensure that projects that assist
		  the establishment of aerotropolis transportation systems are eligible for
		  certain grants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aerotropolis Act of
			 2011.
		2.Projects of
			 national and regional significance
			(a)Eligible project
			 definedSection 1301(c)(2) of
			 SAFETEA–LU (23 U.S.C. 101 note) is amended to read as follows:
				
					(2)Eligible
				project
						(A)In
				generalThe term eligible project means any surface
				transportation project eligible for Federal assistance under title 23, United
				States Code, including freight railroad projects and activities eligible under
				such title.
						(B)Inclusion of
				aerotropolis transportation system projectsThe term eligible project
				includes a combination of projects described in subparagraph (A) that, as a
				group—
							(i)assists in the
				establishment of an aerotropolis transportation system; and
							(ii)meets the
				eligibility requirement set forth in subsection
				(d).
							.
			(b)Aerotropolis
			 transportation system definedSection 1301(c) of SAFETEA–LU (23 U.S.C.
			 101 note) is amended—
				(1)by redesignating paragraph (3) as paragraph
			 (4);
				(2)by redesignating paragraph (1) as paragraph
			 (3); and
				(3)by inserting before paragraph (2) the
			 following:
					
						(1)Aerotropolis
				transportation systemThe
				term aerotropolis transportation system means a planned and
				coordinated multimodal freight and passenger transportation network that the
				Secretary determines will provide efficient, cost-effective, sustainable, and
				intermodal connectivity to a defined region of economic significance centered
				around a major
				airport.
						.
				
